       Case 2:19-cv-00366 Document 1 Filed on 12/05/19 in TXSD Page 1 of 12




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

 JOSEPH ROBERTS and JOSHUA NOVAK,                    Civ. Case No.: 2:19-cv-366
 individually and on behalf of all others
 similarly situated,
                                                     JURY TRIAL DEMANDED
                        Plaintiffs,

 v.

 AAY Security LLC,

                        Defendant.

                           COLLECTIVE ACTION COMPLAINT

        Plaintiffs JOSEPH ROBERTS and JOSHUA NOVAK (“Plaintiffs”), individually and on

behalf of all other similarly situated individuals, by and through undersigned counsel, states the

following:

                                       INTRODUCTION

        1.     Plaintiffs, current and former Security Guards and Supervisors employed by AAY

Security LLC (“Defendant” or “AAY”), brings this action for unpaid overtime pay under the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., for work performed in excess of forty

(40) hours during one or more workweeks for which they, and other similarly situated individuals,

did not receive premium overtime pay at a rate of not less than one and one-half times their regular

rate of pay for all hours worked.

                                 JURISDICTION AND VENUE

        2.     This Court has subject-matter jurisdiction over Plaintiffs’ FLSA claim pursuant to

28 U.S.C. § 1331 because Plaintiffs’ claims raise a federal question under 29 U.S.C. §§ 201, et

seq.




                                                 1
      Case 2:19-cv-00366 Document 1 Filed on 12/05/19 in TXSD Page 2 of 12




       3.      This Court also has subject-matter jurisdiction over Plaintiffs’ Collective Action

FLSA claim pursuant to 29 U.S.C. § 216(b), which provides that suit under the FLSA “may be

maintained against any employer . . . in any Federal or State court of competent jurisdiction.”

       4.      Upon information and belief, Defendant’s annual sales exceed $500,000 and it has

more than two employees, so the FLSA applies in this case on an enterprise basis.

       5.      Defendant’s employees, including Plaintiffs, engage in interstate commerce and

therefore, they are also covered by the FLSA on an individual basis.

       6.      Venue is proper in the United States District Court, Southern District of Texas

pursuant to 28 U.S.C. § 1391, because Defendant operates facilities in this District and because a

substantial part of the events giving rise to the claim occurred in this District.

                                              PARTIES

Plaintiffs

       7.      Plaintiff Joseph Roberts is an adult resident of Corpus Christi, Texas. Plaintiff

Roberts was hired by Defendant to work at its client’s Cheniere Energy Plant location in Texas in

November 2018 at $20.00 per hour. He continues to work for Defendant to this day. Plaintiff

Roberts’ Consent to Sue is attached hereto as Exhibit A.

       8.      Plaintiff Joshua Novak is an adult resident of Corpus Christi, Texas. From

approximately July 2018 to March 2019, Plaintiff was employed as a Security Guard and

Supervisor working at Defendant’s client’s Cheniere Energy Plant location in Texas and was paid

approximately $20.00 an hour upon hiring. Plaintiff Novak’s rate of pay did not increase following

his promotion to Supervisor. Plaintiff Novak’s Consent to Sue is attached hereto as Exhibit B.

       9.      The Consents to Sue of Opt-in Plaintiffs Jonathan Berndt, Richard Morrisey, and

Ross Wagner are attach hereto as Exhibit C-E.




                                                   2
        Case 2:19-cv-00366 Document 1 Filed on 12/05/19 in TXSD Page 3 of 12




Defendant

         10.     AAY is a foreign limited liability corporation authorized to do business in Texas.

AAY’s principal place of business in Texas is located at 4749 N. Twin City Highway, Suite 220,

Port Arthur, Texas 77642. AAY’s registered agent for purposes of service is located at Northwest

Registered Agent LLC, 700 Lavaca, Suite 1401, Austin, Texas 78701.

         11.     According to its website, “AAY SECURITY IS A PORT ARTHUR, TX-BASED

ARMED AND UNARMED SECURITY COMPANY THAT IS FOCUSED ON PROVIDING

TOP-TIER,       HIGHLY       TRAINED,       PROFESSIONAL             SECURITY   OFFICERS       TO

PETROCHEMICAL, REFINERY, AND MARITIME FACILITIES.” 1

         12.     Upon information and belief, at all times relevant, AAY’s annual gross sales made

or business done have been in excess of $500,000, and its employees engaged and continue to

engage in commerce within the meaning the FLSA § 203(s)(1) by providing security services to

refinery facilities in the United States.

                                   FACTUAL ALLEGATIONS

         13.     Plaintiffs and the similarly situated individuals were, or are, employed by

Defendant as Security Guards and/or Supervisors.

         14.     The primary job duties of Defendant’s Security Guards are to man a post at its

client’s facilities located at the Cheniere Energy Plant in Texas.

         15.     The primary job duties of Defendant’s Supervisors are, in addition to occasionally

manning a post, to refuel vehicles, conduct weekly training sessions, oversee the shift-change

procedure, and insure Security Guards arrive to work and report to their posts on time.




1   See https://www.aaysecurity.com/about-us.html (last visited, November 26, 2019).


                                                  3
       Case 2:19-cv-00366 Document 1 Filed on 12/05/19 in TXSD Page 4 of 12




        16.     Defendant classifies its Security Guards and Supervisors as non-exempt hourly

workers.

Off-the-Clock Work: Pre-September 2019

        17.     Prior to September 2019, Defendant required all Security Guards to arrive at least

30 minutes before the start of their scheduled shift.

        18.     Upon information and belief, if Security Guards did not arrive early as required,

they would receive a telephone call and/or text message inquiring as to where they were and when

they would be arriving to work.

        19.     Prior to September 2019, Defendant required all Supervisors to arrive at least 45

minutes before the start of their scheduled shift.

        20.     Defendant operated two shifts 7 days per week: 6 a.m. to 6 p.m. and 6 p.m. to 6

a.m.

        21.     Plaintiffs worked 3.5 days “on” followed by 3.5 days “off.” In other words,

Plaintiffs would work 3 12-hour days followed by 1 6-hour day, per week. Plaintiffs had the ability

to, and often did, work extra shifts during each workweek.

        22.     Defendant maintained a “log book” each Plaintiff would sign when arriving to work

each morning. However, regardless of what time Plaintiffs actually arrived, they were only paid

from 6 a.m. to 6 p.m. (if they were on the day shift), or 6 p.m. to 6 a.m. (if they were on the night

shift). While Plaintiffs initially would write the time they actually arrived to work before their shift

(i.e., 30 minutes prior to the start of their scheduled shift), Defendant objected and required

Plaintiffs to write their actual shift start time instead of the actual time they arrived in the log book.

Several Plaintiffs, conscious of what Defendant was trying to do, objected to this process and

continued to log the time they actually arrived.




                                                     4
      Case 2:19-cv-00366 Document 1 Filed on 12/05/19 in TXSD Page 5 of 12




        23.    When Security Guards arrived to worked 30 minutes before the start of their

scheduled shift, they would often immediately be dispatched to their post to begin the shift-change

procedure and man their post for the day. Plaintiffs were not compensated for this time and, in

fact, did not begin being compensated until 6 a.m. or 6 p.m. (depending on their shift start time)—

regardless of when they actually started working prior to their shift. The same was true on half-

day shifts.

        24.    Similarly, Supervisors were required to arrive at least 45 minutes early before the

start of their scheduled shift. Like the Security Guards, they were only paid for hours worked

between 6 a.m. to 6 p.m. (for the day shift) or 6 p.m. to 6 a.m. (for the night shift). The same was

true on half-day shifts.

        25.    Defendant did not offer breaks or meal breaks for its Security Guards and

Supervisors.

        26.    At the end of their shift, Plaintiffs regularly spent upwards of 30 minutes

conducting the shift-change procedure with the next shift, and would then travel back to the Guard

Shack in Defendant’s vehicles. While the Cheniere Energy Plant only has one location where

Plaintiffs worked, it is a large enough complex that traveling back to the Guard Shack can take

upwards of 20 minutes.

        27.    Beginning in September 2019, Defendant changed its clock-in procedure by

requiring biometric scanning at least 5-minutes before Plaintiffs’ scheduled start time.

        28.    Regardless of the new pre-shift biometric scanning procedure, Plaintiffs are still

required to spend upwards of 30 minutes at the end of their shift completing the shift-change

procedure followed by traveling back to the Guard Shack in Defendant’s vehicles.




                                                 5
      Case 2:19-cv-00366 Document 1 Filed on 12/05/19 in TXSD Page 6 of 12




        29.     Regardless of what time Plaintiffs returned to the Guard Shack, Plaintiffs were only

paid until 6 p.m. (for day shift workers), or 6 a.m. (for night shift workers). The same was true on

Plaintiffs’ half-day shifts.

        30.     The resulting off-the-clock work meant Plaintiffs worked without compensation for

approximately 1 hour per day. Because Plaintiffs routinely worked more than 40 hours per week,

Defendant’s refusal to compensate Plaintiffs for their pre- and post-shift work denied Plaintiffs

premium overtime pay at a rate of not less than one and one-half times their regular rate of pay.

        31.     As a sophisticated employer, Defendant was, or should have been aware that

Plaintiffs performed work that required payment of premium overtime pay at a rate of not less than

one and one-half times their regular rate of pay.

        32.     Defendant’s conduct was willful and not in good faith, and caused significant

damages to Plaintiffs and the other similarly situated individuals.

Unpaid Training Time

        33.     Defendant conducts mandatory, pre-shift training for all Security Guards and

Supervisors.

        34.     Pre-shift training generally occurs on Thursdays and lasts 30 minutes. In total,

Plaintiffs attend 1 hour of training per pay period.

        35.     According to Defendant’s Employee Handbook, Plaintiffs are paid a lesser rate of

$15 per hour for attending training; however, training time is not actually paid in addition to

Plaintiff’s regular hours worked.

        36.     Rather than pay Plaintiffs an additional hour of work for training time at $15 per

hour, Defendant deducts 1 hour from Plaintiffs’ regular hours worked at $20 per hour and

substitutes in 1 hour of training time at $15 per hour. The pre-shift meeting occurs before




                                                    6
      Case 2:19-cv-00366 Document 1 Filed on 12/05/19 in TXSD Page 7 of 12




Plaintiffs’’ regularly scheduled shift, yet Defendant removes an hour of wages from Plaintiffs’

regularly scheduled shift, thus denying Plaintiffs 1 hour of earned wages per week. See Exemplar

Pay Stub attached hereto as Exhibit F. Because Plaintiffs routinely worked more than 40 hours per

week, Defendant’s refusal to correctly compensate Plaintiffs for their pre-shift training denied

Plaintiffs premium overtime pay at a rate of not less than one and one-half times their regular rate

of pay.

          37.   Defendant’s conduct was willful and not in good faith, resulting in Plaintiffs losing

an additional hour of earned wages each pay period.

Recordkeeping

      38.       29 C.F.R § 516.1 subjects “every employer subject to any provisions of the Fair

Labor Standards Act” to maintain employee records.

      39.       The employer is mandated to maintain and preserve payroll or other records

containing, without limitation, the total hours worked by each employee each workday and total

hours worked by each employee each workweek. See 29 C.F.R § 516.2.

      40.       Upon information and belief, Defendant failed to establish, maintain and preserve

accurate timesheet and payroll records as required by the FLSA.

      41.       When the employer fails to keep accurate records of the hours worked by its

employees, the rule in Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687-88, 66 S. Ct. 1187,

1192 (1946) is controlling. That rule states:

                [w]here the employer's records are inaccurate or inadequate . . . an
                employee has carried out his burden if he proves that he has in fact
                performed work for which he was improperly compensated and if
                he produces sufficient evidence to show the amount and extent of
                that work as a matter of just and reasonable inference. The burden
                then shifts to the employer to come forward with evidence of the
                precise amount of work performed or with evidence to negative the
                reasonableness of the inference to be drawn from the employee's
                evidence. If the employer fails to produce such evidence, the court



                                                  7
      Case 2:19-cv-00366 Document 1 Filed on 12/05/19 in TXSD Page 8 of 12



               may then award damages to the employee, even though the result be
               only approximate.

       42.     The Supreme Court set forth this test to avoid placing a premium on an employer’s

failure to keep proper records in conformity with its statutory duty, thereby allowing the employer

to reap the benefits of the employees’ labors without proper compensation as required by the

FLSA. Where damages are awarded pursuant to this test, “[t]he employer cannot be heard to

complain that the damages lack the exactness and precision of measurement that would be possible

had he kept records in accordance with . . . the Act.” Id.

                          COLLECTIVE ACTION ALLEGATIONS

       43.     Plaintiffs, individually and on behalf of all other similarly situated individuals, re-

allege and incorporate by reference the above paragraphs as if fully set forth herein.

       44.     Plaintiffs bring this action individually and on behalf of all other similarly situated

individuals pursuant to the FLSA, 29 U.S.C. § 216(b). The proposed collective class is defined as

follows:

               All current and former Security Guards and/or Supervisors
               employed by AAY Security LLC, who were not paid for their pre-
               shift and post-shift work, including mandatory weekly training, at
               any time in the last three years.

       45.     During the applicable statutory period, Plaintiffs and the FLSA Collective routinely

worked in excess of forty (40) hours per workweek without receiving premium overtime pay at a

rate of not less than one and one-half times their regular rate of pay for their pre-shift and post-

shift work, and their required weekly training.

       46.     Defendant willfully engaged in a pattern of violating the FLSA, as described in this

Complaint in ways including, but not limited to, routinely suffering or permitting Plaintiffs and

the FLSA Collective to arrive at least 30 minutes prior to the start of their scheduled shift and

continue working up to 30 minutes at the end of their scheduled shift, without compensation, and


                                                  8
      Case 2:19-cv-00366 Document 1 Filed on 12/05/19 in TXSD Page 9 of 12




by deducting the pre-shift training time form their actual time worked—both violations resulting

in Plaintiffs and the FLSA Collective not receiving premium overtime pay at a rate of not less than

one and one-half times their regular rate of pay for all hours worked in excess of forty (40) hours

per workweek.

        47.     Defendant’s conduct constitutes a willful violation of the FLSA within the meaning

of 29 U.S.C. § 255(a).

        48.     Defendant is liable under the FLSA for failing to properly compensate Plaintiff and

the FLSA Collective, and as such, notice should be sent to the FLSA Collective.

        49.     Upon information and belief, there are numerous other similarly situated current

and former employees of Defendant, who have been subjected to Defendant’s illegal conduct

resulting in the denial of premium overtime pay in violation of the FLSA and who would benefit

from the issuance of a court-supervised notice of this action and the opportunity to join it. Those

similarly situated employees are known to Defendant and are readily identifiable through

Defendant’s records.

                                              COUNT I

   FAILURE TO PAY OVERTIME WAGES IN VIOLATION OF THE FAIR LABOR
                  STANDARDS ACT, 29 U.S.C. § 201, et seq.

        50.     Plaintiffs, individually and on behalf of all other similarly situated individuals, re-

allege and incorporate by reference the above paragraphs as if fully set forth herein.

        51.     Defendant is an employer within the meaning of the FLSA, 29 U.S.C. § 203(d).

        52.     Plaintiffs and the FLSA Collective are, or were, employees of Defendant within the

meaning of the FLSA, 29 U.S.C. § 203(e), (g).

        53.     Plaintiffs and the FLSA collective are non-exempt employees under the FLSA, and

are entitled to its protections.



                                                  9
     Case 2:19-cv-00366 Document 1 Filed on 12/05/19 in TXSD Page 10 of 12




       54.     The FLSA, 29 U.S.C. § 207, requires covered employers to pay non-exempt

employees premium overtime pay at a rate of not less than one and one-half times the regular rate

of pay for all hours worked over forty (40) hours per workweek.

       55.     Defendant suffered or permitted Plaintiffs and the FLSA Collective to work in

excess of forty (40) hours per workweek without proper overtime pay at a rate of not less than one

and one-half times their regular rate of pay for all overtime hours actually worked.

       56.     Defendant’s actions, policies and practices described herein violates the FLSA’s

overtime pay provisions by regularly and repeatedly failing to compensate Plaintiffs and the FLSA

Collective at the required overtime pay rate for all overtime hours actually worked.

       57.     Plaintiffs and the FLSA Collective have been subject to the same uniform

company-wide practice which operates to deny them proper overtime pay.

       58.     Defendant knew, or showed reckless disregard for the fact that it failed to pay

Plaintiffs and the FLSA Collective proper overtime wages for all overtime hours actually worked.

       59.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of the FLSA, 29 U.S.C. § 255(a).

       60.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiffs and

the FLSA Collective suffered and will continue to suffer loss of income and other damages.

       61.     Plaintiffs and the FLSA Collective seek damages in the amount of their unpaid

overtime wages from three years immediately preceding the filing of this action, an equal amount

in liquidated damages, interest, reasonable attorneys’ fees and costs pursuant to 29 U.S.C. § 216(b)

and § 255(a), and such other legal and equitable relief as the Court deems just and proper.




                                                10
     Case 2:19-cv-00366 Document 1 Filed on 12/05/19 in TXSD Page 11 of 12




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all other similarly situated

individuals who join in this action, pray for the following relief:

       a.      Designation of this action as a collective action and prompt issuance of notice
               pursuant to 29 U.S.C. § 216(b) to all similarly situated members of the FLSA
               Collective apprising them of the pendency of this action, and permitting them to
               assert FLSA claims in this action by filing individual Consent to Sue forms pursuant
               to 29 U.S.C. § 216(b);

       b.      Judgment against Defendant for violating the overtime pay provisions of the FLSA;

       c.      Judgment that Defendant acted willfully in violating the FLSA;

       d.      Judgment against Defendant for an amount equal to Plaintiffs’ and the FLSA
               Collective’s unpaid overtime wages owed at the applicable premium overtime rate
               calculated at one and one-half times the regular rate of pay and an equal amount in
               liquidated damages pursuant to 29 U.S.C. § 216(b);

       e.      For an award of reasonable attorneys’ fees and costs pursuant to 29 U.S.C. § 216(b);

       f.      An award of pre- and post-judgment interest;

       g.      Leave to add additional plaintiffs by motion, the filing of written Consent to Sue
               forms, or any other method approved by the Court;

       h.      Leave to amend to add claims under applicable federal and state laws; and

       i.      For such other relief as the Court deems just and equitable.

                                    JURY TRIAL DEMAND

       A jury trial is demanded on all claims so triable in this action.




                                                 11
     Case 2:19-cv-00366 Document 1 Filed on 12/05/19 in TXSD Page 12 of 12




Respectfully submitted,

                                           PHIPPS DEACON PURNELL PLLC


Date: December 5, 2019                     /s/ Martin J. Phipps
                                           MARTIN J. PHIPPS
                                           State Bar No. 00791444
                                           BARRY DEACON
                                           State Bar No. 24096725
                                           PHIPPS DEACON PURNELL PLLC
                                           The Phipps 102 9th Street
                                           San Antonio, Texas
                                           78215 Telephone:
                                           (210) 340-9877
                                           Facsimile: (210) 340-9899
                                           Email: mphipps@phppsdeaconpurnell.com
                                                  bdeacon@phippsdeaconpurnell.com

                                           Local Counsel for Plaintiffs

                                           Jacob R. Rusch (MN Bar No. 391892)*
                                           JOHNSON BECKER, PLLC
                                           444 Cedar Street, Suite 1800
                                           Saint Paul, Minnesota 55101
                                           Telephone: (612) 436-1800
                                           Fax: (612) 436-1801
                                           Email: jrusch@Johnsonbecker.com

                                           Trial Counsel for Plaintiffs
                                           *motion for pro hac vice admission
                                           forthcoming




                                      12
